In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1711V
                                          UNPUBLISHED


    EDWARD RIES,                                                Chief Special Master Corcoran

                         Petitioner,                            Filed: April 25, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Mitchell Jones, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

      On December 1, 2020, Edward Ries filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”), a defined Table injury, after receiving the influenza vaccine on
September 19, 2019. Petition at 1, ¶¶ 2, 7. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

     On April 21, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for his SIRVA. On April 25, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $33,000.00, for his pain

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
and suffering. Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $33,000.00, representing compensation for his pain and suffering,
in the form of a check payable to Petitioner. This amount represents compensation for
all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                   )
 EDWARD RIES,                                      )
                                                   )
                Petitioner,                        )
                                                   )    No. 20-1711V
 v.                                                )    Chief Special Master Corcoran
                                                   )    ECF
 SECRETARY OF HEALTH AND HUMAN                     )
 SERVICES,                                         )
                                                   )
                Respondent.                        )
                                                   )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 1, 2020, Edward Ries (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that he suffered a Shoulder Injury Related to Vaccine Administration

(“SIRVA”), as defined in the Vaccine Injury Table, following administration of an influenza

vaccine he received on September 19, 2019. Petition at 1. On April 21, 2022, the Secretary of

Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is

appropriate for compensation under the terms of the Act for a SIRVA Table injury, and on that

same day, the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation. ECF Nos. 22, 23.

Item of Compensation

       Pain and Suffering

       Respondent proffers that petitioner should be awarded $33,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). The above amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following: a lump sum payment of $33,000.00 in the form of a

check payable to petitioner.

Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Edward Ries: $33,000.00

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Principal Deputy Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             DARRYL R. WISHARD
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/ Mitchell Jones
                                             MITCHEL JONES
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel: (202) 305-1748
                                             mitchell.jones@usdoj.gov
DATED: April 25, 2022